Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 1 of 8 PageID 318



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

DONALD ANDERSON,                    )                                            Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

     MOTION TO STAY DISCOVERY DUE TO PENDING MOTION TO DIS-
                             MISS

                                                     Relief Sought

       Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”), moves this Hon-

orable Court to stay discovery responses from WWE to Plaintiff’s initial discovery, and in support

thereof states as follows:

                                                       Procedure

       1. On March 30, 2018, Plaintiff served WWE with the original complaint.

       2. On April 13, 2018, WWE removed the case to the U.S. District Court for the Middle

           District of Florida, Tampa Division (D.E.1).

       3. On April 27, 2018, WWE filed its Motion to Dismiss with Incorporated Memorandum

           of Law asserting a lack of personal jurisdiction (D.E.2).

       4. On May 1, 2018, Plaintiff filed an Amended Complaint. (D.E. 3).

       5. On May 3, 2018, the Court ruled that WWE’s Motion to Dismiss was denied as moot

           since Plaintiff filed an amended Complaint. (D.E. 4).
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 2 of 8 PageID 319
                                                                                               CASE NO.: 2018-CA-807-ES


        6. Within the docket entry, Judge Scriven ruled that: “Defendant shall be free to reassert

           any of the challenges raised therein to the extent that they remain viable against the

           Amended Complaint.” (D.E. 4).

        7. WWE filed their Amended Motion to Dismiss and Incorporated Memorandum of Law

           on May 14, 2018. (D.E. 5)

        8. On September 26, 2018, Plaintiff filed and served their initial discovery to WWE and

           Co-Defendant including interrogatories and request to produce. (D.E. 6).

        9. As of the filing of this Motion, WWE’s Motion to Dismiss is still pending with this

           Honorable Court.

                                                 Grounds for Motion

   I.      Voluntarily Participating in Discovery will Waive Personal Jurisdiction Defense

           WWE does not voluntarily submit itself to the personal jurisdiction of this Court,

        and does not intend for any of its acts to be viewed as a waiver or as an express or im-

        plied submission to that jurisdiction. WWE does, however, recognize that the courts

        have found an entity’s participation in discovery to be just such a waiver, including the

        following:

                     1. A personal jurisdiction defense can be waived by express submission, con-

                          duct, or failure to assert the defense including fully participating in litiga-

                          tion including lengthy discovery and motion practice. In re Trasylol Prods.

                          Liab. Litig., 2011 U.S. Dist. LEXIS 30300, *153 (2011).

                     2. A waiver of the personal jurisdiction defense can be found when a Defend-

                          ant “. . .participate[s] (and failed to participate) in discovery, submit[s] a

                          joint Scheduling Report, giv[es] testimony at his deposition, attend[s]
                                                  2
                                             COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 3 of 8 PageID 320
                                                                                            CASE NO.: 2018-CA-807-ES


                       hearings with the Magistrate Judge, and attend[s] mediation, even after he

                       filed a motion to vacate for lack of personal jurisdiction.” Appelbaum v.

                       Rickenbacker Grp., Inc., 2013 U.S. Dist. LEXIS 194178, *2-3.

                 3. If WWE substantively responds voluntarily to Plaintiff’s Interrogatories

                       and Request to Produce, WWE risks any discovery response being unin-

                       tentionally and unwillingly construed as WWE’s submission to the Court’s

                       jurisdiction.

   II.   Motion to Stay Discovery is Appropriate in this Case

                     1. “District courts enjoy broad discretion in deciding how best to manage

                           the cases before them.” McCullough v. Royal Caribbean Cruises, Ltd.,

                           2017 U.S. Dist. LEXIS 4057, at *1 (S.D. Fla. Jan. 11, 2017) (quoting

                           Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir.

                           1997). This includes the “broad discretion to stay proceedings as an in-

                           cident to its power to control its own docket.” Id. (quoting Clinton v.

                           Jones, 520 U.S. 681, 683 (1997)).

                     2. A Court must balance the harm produced by a delay in discovery against

                           the possibility that the dispositive motion will be granted and entirely

                           eliminate the need for such discovery. Pagano v. Quicken Loans Inc.,

                           2018 U.S. Dist. LEXIS 109672 (June 29, 2018) citing Feldman v. Flood,

                           176 F.R.D. 651, 652 (M.D. Fla. 1997).

                     3. Plaintiff is not prejudiced as this Motion, if granted, has no bearing on

                           Co-Defendant, Thaddeus Bullard, Sr. a/k/a Titus O’Neill.


                                                              3
                                          COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 4 of 8 PageID 321
                                                                                                CASE NO.: 2018-CA-807-ES




                                 Memorandum of Points and Authorities

    I.       Voluntarily Participating in Discovery Can Be Construed as a Waiver of a Per-

                                                      sonal Jurisdiction Defense

         The Court should stay discovery in regards to WWE while WWE’s Motion to Dismiss for

Lack of Personal Jurisdiction is pending in order to prevent WWE from waiving this defense by

voluntarily participating in litigation.

         When a party voluntarily participates in litigation to a significant degree, a Court may find

that that party has waived their lack of personal jurisdiction defense. In re Trasylol Prods. Liab.

Litig., 2011 U.S. Dist. LEXIS 30300, *153 (2011). In In re Trasylol, defendants had a pending

Motion to Dismiss for lack of personal jurisdiction stemming from plaintiff’s inability to properly

serve the defendant. Id. In ruling on defendant’s motion, the court analyzed whether the defendant

had waived their lack of personal jurisdiction defense. Id. The court held that because the defend-

ant had only appeared in a limited capacity to remove the case to federal court and to collect fact

sheets on the plaintiffs, they did not waive their lack of personal jurisdiction defense. The court

went further comparing defendant’s conduct to other cases where a waiver was found where other

parties had engaged in significant discovery and litigation and stated that defendant’s conduct

had not risen to such a level. Id.

         The limited activities WWE has performed in the instant case are analogous to those by

the defendants in In Re Trasylol. WWE has only removed the case to federal court and complied

with Court orders relating to the trial scheduled by the Plaintiff in this case. None of WWE’s

activities are substantive conduct related to the merits of Plaintiff’s case. WWE had filed their

Motion to Dismiss for Lack of Personal Jurisdiction since the inception of the federal action.
                                             4
                                              COLE, SCOTT & KISSANE, P.A.
                 4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 5 of 8 PageID 322
                                                                                                 CASE NO.: 2018-CA-807-ES


WWE would be in danger of waiving its defense of lack of personal jurisdiction if WWE volun-

tarily participated in Plaintiff’s discovery requests. The In Re Trasylol court specifically noted in

its reasoning that the defendants in that case had not “engaged in the kind of extensive discovery

or motions practice that has persuaded other circuits to find a waiver of the defense.” Id. At 153.

          Similarly, in Appelbaum v. Rickenbacker Grp., Inc., the court found that defendant had

waived his defense of lack of personal jurisdiction when he “participated in discovery, submitting

a joint Scheduling Report, giving testimony at his deposition, attending hearings with the Magis-

trate Judge, and attending mediation, even after [filing] [his] motion for lack of personal jurisdic-

tion.” Appelbaum v. Rickenbacker Grp., Inc., 2013 U.S. Dist. LEXIS 194178, *2-3. While the

court’s decision cited additional activities that the defendant had participated in besides initial

discovery, in this instant case, initial discovery is the only one of these activities that has happened

thus far. As the Appelbaum court makes clear, participating in initial discovery is one of the first

actions a defendant can take to begin the actions necessary that will eventually culminate in waiv-

ing a lack of personal jurisdiction defense.

    II.      Motion to Stay Discovery is Appropriate in this Case

          Defendant WWE can show good cause and reasonableness that the motion to stay dis-

covery should be granted in the instant case. Additionally, WWE can show that the risk of harm

produced by a delay in discovery is outweighed by the possibility that WWE’s Motion to Dis-

miss for Lack of Personal Jurisdiction will be granted and entirely eliminate the need for dis-

covery.

          “To prevail on a motion to stay [discovery], a movant must show ‘good cause and rea-

sonableness,’ and the Court ‘must balance the harm produced by a delay in discovery against

the possibility that the [dispositive] motion will be granted and entirely eliminate the need for
                                                   5
                                               COLE, SCOTT & KISSANE, P.A.
                  4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 6 of 8 PageID 323
                                                                                               CASE NO.: 2018-CA-807-ES


such discovery.’” McCullough v. Royal Caribbean Cruises, Ltd., 2017 U.S. Dist. LEXIS 4057,

at *1 (S.D. Fla. Jan. 11, 2017) (quoting McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.

2006). This standard was used by the court in Pagano v. Quicken Loans, Inc. 2018 U.S. Dist.

LEXIS 109672, at 3 (M.D. Fla. June 29, 2018). In Pagano, the defendant argued that discovery

should be stayed because the court lacked pendent personal jurisdiction, which the plaintiff de-

nied. Id. Both parties cited no case authority regarding their respective basis for or against lack

of pendent personal jurisdiction. Id. The court ruled against the stay because of the defendant’s

lack of case authority. Id.

        In the instant case, WWE has shown good cause and reasonableness to grant a discovery

stay. As discussed in the previous section of this Motion, voluntarily participating in Plaintiff’s

initial discovery requests endangers WWE of waiving their lack of personal jurisdiction de-

fense. If the relief sought in this motion is not granted, and WWE is then forced to either re-

spond to Plaintiff’s initial discovery requests thereby risking waiving their lack of personal ju-

risdiction defense or, in the alternative, if WWE does not respond to Plaintiff’s initial discovery

requests to preserve its lack of personal jurisdiction defense, then WWE risks violating the Fed-

eral Rules of Civil Procedure regarding timely responses to discovery which would put WWE

in jeopardy of sanctions. Thus, a discovery stay prevents WWE from either unfavorable out-

come.

        Secondly, if the Court grants WWE’s Motion, the harm produced by a delay in discov-

ery is minimal to Plaintiff because there is a strong possibility that WWE’s motion will be

granted and entirely eliminate the need for discovery. The facts that give rise to Plaintiff’s

Amended Complaint occurred in Norfolk, Virginia. WWE is incorporated under the laws of


                                                                 6
                                             COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 7 of 8 PageID 324
                                                                                                CASE NO.: 2018-CA-807-ES


Delaware and its principal place of business is in Connecticut. Co-Defendant, Thaddeus Mi-

chael Bullard, Sr. is a California resident. WWE’s only tie to the Middle District of Florida is a

training center located in Orlando, FL. WWE has cited extensive case authority showing that

WWE does not have the sufficient minimum contacts with the Middle District of Florida to sus-

tain personal jurisdiction for this case.

        WHEREFORE, Defendant WWE respectfully moves this Honorable Court for entry of an

Order staying discovery and for all other relief the Court deems just and proper.

Dated: October 24, 2018.

                     CERTIFICATE OF GOOD FAITH (Local Rule 3.01(g))

        This request is being made in good faith and not for purposes of delay. The parties have

conferred and Plaintiff’s counsel objects to this motion.

        I HEREBY CERTIFY that on the 24th day of October, 2018, I electronically filed the

foregoing with the Clerk of the Court by using the CMIECF system which will send a notice of

electronic filing, or by email, to the following:

Derek L. Metts, Esq.,
Metts Legal, P.A.,
derek.metts@mettslegal.com,
607 N. Wymore Road,
Winter Park, FL 32789,
(321) 422-0430/
(321) 422-0499 (F),
Attorney for Plaintiff, Donald Anderson.

Mario E. Torres
TORRES BENET, P.A.
mariotorres@torresbenet.com
5308 Van Dyke Road
Lutz, Florida 33558
Tel.: 813.963.7770
Fax.: 813.963.7770
Attorney for Co-Defendant Thaddeus Michael Bullard
                                              7
                                              COLE, SCOTT & KISSANE, P.A.
                 4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 36 Filed 10/24/18 Page 8 of 8 PageID 325
                                                                                               CASE NO.: 2018-CA-807-ES


a/k/a Titus O’Neil


                                                         COLE, SCOTT & KISSANE, P.A.
                                                         Counsel for Defendant WORLD
                                                         WRESTLING ENTERTAINMENT, INC.
                                                         4301 West Boy Scout Boulevard
                                                         Suite 400
                                                         Tampa, Florida 33607
                                                         Telephone (813) 864-9333
                                                         Facsimile (813) 286-2900
                                                         Primary e-mail: Dan.Shapiro@csklegal.com
                                                         Secondary e-mail: dorice.voecks@csklegal.com
                                                         Alternate e-mail: bethany.goodrow@csklegal.com

                                                By: s/ Dorice R. Voecks
                                                    DANIEL A. SHAPIRO
                                                    Florida Bar No.: 965960
                                                    DORICE R. VOECKS
                                                    Florida Bar No.: 117991




                                                                 8
                                             COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
